DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show structural detail as described in the specification. Labeling block diagrams with numbers are not appropriate.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” or “unit” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “module” or “unit” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claimed elements in this application that use the words “module” or “unit” or “means” “networking apparatus” or  “positioning apparatus” are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Claims 1-18 recite the combinations of “unit” or “module” which can be construed by those skilled in the art to define structural elements, as defined by the original disclosure in fig. 1. Accordingly, these claimed limitations invoke 35 USC 112(f) interpretation to cover the corresponding structures described in the specification that achieves the claimed function, and equivalent thereof. If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C.112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites: A method for deciding a geofence event of a vehicle, wherein the method is performed by the control unit of claim 1. The control unit comprises all the limitations recited in claim 1, and the limitations of claim 14 are similar to limitations of claim 1. Correspondingly, claim 14 recites duplicate limitations that render the claim vague and unclear. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 11-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McAlpine et al. (US 2021/0302979) in view of Ronning et al. (US 2016/0371983).
Regarding claim 1, McAlpine teaches a control unit for deciding a geofence event of a vehicle (i.e.,  a location sensor 130 associated with a haul truck 104a provides location information to the system controller 122 indicating that the haul truck entered or exited the geofence associated with at least part of the perimeter of the worksite 112 [0037]), comprising: a first road information generation module configured to generate first road information based on received map data and vehicle location data, the first road information comprising at least one or more candidate lanes based on a vehicle location (i.e., providing, with the controller, a first travel path to an electronic device associated with a mobile machine, the machine being associated with the project identifier, wherein providing the first travel path to the electronic device causes at least part of the first travel path to be displayed via a display in communication with the electronic device [0006]); a second road information generation module configured to generate second road information based on received radar data, the second road information comprising at least a detected lane based on the radar data (i.e., identifying, with the controller and based at least in part on the location information, a second travel path extending from the initial location to the worksite [0007]-[0008], [0027], [0048], [0054]) a calculation module configured to perform integrated calculation on the first road information and the second road information to obtain a confidence level of each candidate lane, and determine a lane of the vehicle based on the calculated confidence level (i.e., determining, with the controller, whether the second travel path matches the first travel path, and storing the first travel path or the second travel path in a memory associated with the controller [0007]-[0008], [0027], [0063], [0075]).
McAlpine does not specifically teach a decision module configured to decide, based on the determined lane, whether to trigger a geofence event, the geofence event comprising an event that the vehicle enters a geofence and an event that the vehicle exits a geofence.  
However, the preceding limitation is known in the art of communications. Ronning teaches a lane departure notification system. The lane departure notification system may utilize cartographic data stored as part of the navigational system to identify a type of road (road type) upon which the vehicle is traveling. The type of road information may indicate the direction of traffic (e.g., one way or two way) and the number of lanes for each direction of traffic for each road. For instance, a processor may use the type of road information to determine that the road being traveled is a two-way road with two lanes for each direction of traffic ([0027]). Ronning further teaches a method for assisting the user with parking is depicted and referred to generally by reference numeral 1400. Initially, at step 1402, system 102 determines that the vehicle is approaching the desired parking location and enters parking assist mode. This can be determined, for example, by establishing a geofence (such as, for example, a circular area with radius 20 feet, 100 feet or 500 feet surrounding the desired parking location or an irregular area comprising a known approach to the desired parking location) around the geographic location for the reference image and triggering once the vehicle enters that geofenced region ([0172]). Given that McAlpine discloses location of sensor associated with a haul truck provides information that indicates when the truck entered or exited the geofence, therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have combined the system of Ronning with the system of McAlpine in order to implement an autonomous feature, such as parking assist, within the vehicle, and allow the vehicle to enter a parking assist mode when the vehicle approaches geofence associated the user’s home garage or parking spot at work.
Regarding claim 2, McAlpine in view of Ronning teaches all the limitations above. Ronning further teaches the case that there is only one candidate lane, when a calculated confidence level of the one lane is greater than or equal to a confidence level threshold, the calculation module determines the one lane as the lane of the vehicle; or in the case that there are a plurality of candidate lanes, the calculation module determines, as the lane of the vehicle, a lane with a confidence level being the highest in calculated confidence levels and greater than or equal to the confidence level threshold.  
Regarding claim 3, McAlpine in view of Ronning teaches all the limitations above. McAlpine further teaches the confidence level of each candidate lane is calculated based on one or more of the following: a first confidence level associated with the shortest distance between the vehicle location and the center line of each candidate lane; a second confidence level associated with a distance between the vehicle location and each radar detection point; and a third confidence level associated with a matching degree between a boundary of the detected lane and a boundary of each candidate lane ([0042], [0044]).  
Regarding claims 6, 16, McAlpine in view of Ronning teaches all the limitations above. McAlpine further teaches the calculation module is configured to determine the third confidence level based on the shortest distance between a detection point on the boundary of the detected lane and the boundary of the candidate lane ([0042], [0044]).  
Regarding claim 7, McAlpine in view of Ronning teaches all the limitations above. Ronning further teaches auxiliary map information, and the decision module considers the auxiliary map information when making the decision ([0074], [0167]); and the auxiliary map information comprises one or more of the following: a road class, a road type, a lane type, and a boundary type and shape of the candidate lane (i.e., the lane departure notification system may utilize cartographic data stored as part of the navigational system to identify a type of road (road type) upon which the vehicle is traveling. The type of road information may indicate the direction of traffic (e.g., one way or two way) and the number of lanes for each direction of traffic for each road [0027]) in order to implement an autonomous feature, such as parking assist, within the vehicle, and allow the vehicle to enter a parking assist mode when the vehicle approaches geofence associated the user’s home garage or parking spot at work.
Regarding claim 8, McAlpine in view of Ronning teaches all the limitations above. Ronning further teaches the second road information further comprises auxiliary radar information, and the decision module considers the auxiliary radar information when making the decision; and the auxiliary radar information comprises average vehicle speeds of the current lane and surrounding lanes ([0095]-[0096]) ]) in order to implement an autonomous feature, such as parking assist, within the vehicle, and allow the vehicle to enter a parking assist mode when the vehicle approaches geofence associated the user’s home garage or parking spot at work.
Regarding claim 11, McAlpine in view of Ronning teaches all the limitations above. Ronning further teaches the control unit is communicatively connected to an automated driving control unit of the vehicle to transmit a decision on the geofence event to the automated driving control unit ([0172]). Given that McAlpine discloses location of sensor associated with a haul truck provides information that indicates when the truck entered or exited the geofence, therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have combined the system of Ronning with the system of McAlpine in order to implement an autonomous feature, such as parking assist, within the vehicle, and allow the vehicle to enter a parking assist mode when the vehicle approaches geofence associated the user’s home garage or parking spot at work.
Regarding claim 12, McAlpine teaches a system for deciding a geofence event of a vehicle (i.e.,  a location sensor 130 associated with a haul truck 104a provides location information to the system controller 122 indicating that the haul truck entered or exited the geofence associated with at least part of the perimeter of the worksite 112 [0037]), comprising: a networking apparatus configured to receive map data for automated driving (i.e., the travel path system 131 generates and provides an instruction to the electronic device 128 to update a location of a visual indicia corresponding to the haul truck 104a on a map displayed in the user interface 133 to match the current location of the haul truck 104a indicated by the location information [0036]-[0037]); a radar sensor configured to capture road information of a road in front of the vehicle and generate radar data (i.e., location sensor [0050]-[0051]); a first road information generation module configured to generate first road information based on received map data and vehicle location data, the first road information comprising at least one or more candidate lanes based on a vehicle location (i.e., providing, with the controller, a first travel path to an electronic device associated with a mobile machine, the machine being associated with the project identifier, wherein providing the first travel path to the electronic device causes at least part of the first travel path to be displayed via a display in communication with the electronic device [0006]); a second road information generation module configured to generate second road information based on received radar data, the second road information comprising at least a detected lane based on the radar data (i.e., identifying, with the controller and based at least in part on the location information, a second travel path extending from the initial location to the worksite [0007]-[0008], [0027], [0048], [0054]) a calculation module configured to perform integrated calculation on the first road information and the second road information to obtain a confidence level of each candidate lane, and determine a lane of the vehicle based on the calculated confidence level (i.e., determining, with the controller, whether the second travel path matches the first travel path, and storing the first travel path or the second travel path in a memory associated with the controller [0007]-[0008], [0027], [0063], [0075]).
McAlpine does not specifically teach a decision module configured to decide, based on the determined lane, whether to trigger a geofence event, the geofence event comprising an event that the vehicle enters a geofence and an event that the vehicle exits a geofence.  
However, the preceding limitation is known in the art of communications. Ronning teaches a lane departure notification system. The lane departure notification system may utilize cartographic data stored as part of the navigational system to identify a type of road (road type) upon which the vehicle is traveling. The type of road information may indicate the direction of traffic (e.g., one way or two way) and the number of lanes for each direction of traffic for each road. For instance, a processor may use the type of road information to determine that the road being traveled is a two-way road with two lanes for each direction of traffic ([0027]). Ronning further teaches a method for assisting the user with parking is depicted and referred to generally by reference numeral 1400. Initially, at step 1402, system 102 determines that the vehicle is approaching the desired parking location and enters parking assist mode. This can be determined, for example, by establishing a geofence (such as, for example, a circular area with radius 20 feet, 100 feet or 500 feet surrounding the desired parking location or an irregular area comprising a known approach to the desired parking location) around the geographic location for the reference image and triggering once the vehicle enters that geofenced region ([0172]). Given that McAlpine discloses location of sensor associated with a haul truck provides information that indicates when the truck entered or exited the geofence, therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have combined the system of Ronning with the system of McAlpine in order to implement an autonomous feature, such as parking assist, within the vehicle, and allow the vehicle to enter a parking assist mode when the vehicle approaches geofence associated the user’s home garage or parking spot at work.
Regarding claim 14, McAlpine teaches a method for deciding a geofence event of a vehicle (i.e.,  a location sensor 130 associated with a haul truck 104a provides location information to the system controller 122 indicating that the haul truck entered or exited the geofence associated with at least part of the perimeter of the worksite 112 [0037]), comprising: generating first road information based on received map data and vehicle location data, the first road information comprising at least one or more candidate lanes based on a vehicle location (i.e., providing, with the controller, a first travel path to an electronic device associated with a mobile machine, the machine being associated with the project identifier, wherein providing the first travel path to the electronic device causes at least part of the first travel path to be displayed via a display in communication with the electronic device [0006]); generating second road information based on received radar data, the second road information comprising at least a detected lane based on the radar data (i.e., identifying, with the controller and based at least in part on the location information, a second travel path extending from the initial location to the worksite [0007]-[0008], [0027], [0048], [0054]); performing an integrated calculation on the first road information and the second road information to obtain a confidence level of each candidate lane, and determine a lane of the vehicle based on the calculated confidence level (i.e., determining, with the controller, whether the second travel path matches the first travel path, and storing the first travel path or the second travel path in a memory associated with the controller [0007]-[0008], [0027], [0063], [0075]).
McAlpine does not specifically teach deciding, based on the determined lane, whether to trigger a geofence event, the geofence event comprising an event that the vehicle enters a geofence and an event that the vehicle exits a geofence.  
However, the preceding limitation is known in the art of communications. Ronning teaches a lane departure notification system. The lane departure notification system may utilize cartographic data stored as part of the navigational system to identify a type of road (road type) upon which the vehicle is traveling. The type of road information may indicate the direction of traffic (e.g., one way or two way) and the number of lanes for each direction of traffic for each road. For instance, a processor may use the type of road information to determine that the road being traveled is a two-way road with two lanes for each direction of traffic ([0027]). Ronning further teaches a method for assisting the user with parking is depicted and referred to generally by reference numeral 1400. Initially, at step 1402, system 102 determines that the vehicle is approaching the desired parking location and enters parking assist mode. This can be determined, for example, by establishing a geofence (such as, for example, a circular area with radius 20 feet, 100 feet or 500 feet surrounding the desired parking location or an irregular area comprising a known approach to the desired parking location) around the geographic location for the reference image and triggering once the vehicle enters that geofenced region ([0172]). Given that McAlpine discloses location of sensor associated with a haul truck provides information that indicates when the truck entered or exited the geofence, therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have combined the system of Ronning with the system of McAlpine in order to implement an autonomous feature, such as parking assist, within the vehicle, and allow the vehicle to enter a parking assist mode when the vehicle approaches geofence associated the user’s home garage or parking spot at work.
Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over McAlpine et al. (US 2021/0302979) in view of Ronning in view of Zhao et al. (US 11,370,435).
Regarding claim 13, McAlpine in view of Ronning teaches all the limitations above except the radar sensor comprises one or more of the following: a millimeter-wave radar, a laser radar, and an ultrasonic radar.
However, the preceding limitation is known in the art of communications. Zhao teaches an onboard computing device having CPU. The CPU receives sensor data from one or more sensing devices that use, for example, photo detection, radar, laser, ultrasonic, optical, infrared, or other suitable technology for executing an automated driving operation, including short range communications technologies such as DSRC or Ultra-Wide Band (UWB). In accord with the illustrated example, the automobile 10 may be equipped with one or more digital cameras 62, one or more range sensors 64, one or more vehicle speed sensors 66, one or more vehicle dynamics sensors 68, and any requisite filtering, classification, fusion and analysis hardware and software for processing raw sensor data (col. 7, lines 50-65). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Zhao within the combination system of McAlpine and Ronning in order to provide an array of in-vehicle sensors to a given vehicle platform for achieving a desired level of autonomous vehicle operation.  
Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over McAlpine et al. (US 2021/0302979) in view of Ronning in view of Ran et al. (US 2021/0394797).
Regarding claim 18, McAlpine in view of Ronning teaches all the limitations above except the radar sensor is a long-range millimeter-wave radar mounted at the front of the vehicle.
However, the preceding limitation is known in the art of communications. Ran teaches a sensor module comprises a radar based sensor. The radar based sensor, such as a millimeter wave, is configured to sense the driving environment and vehicle attribute data ([0092]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Ran within the combination system of McAlpine and in order to use automated driving system that provides transportation management and operations and vehicle control for connected and automated vehicles (CAV).
Claims 1, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McAlpine et al. (US 2021/0302979) in view of White et al. (US 2022/0116737).
Regarding claim 1, McAlpine teaches a control unit for deciding a geofence event of a vehicle (i.e.,  a location sensor 130 associated with a haul truck 104a provides location information to the system controller 122 indicating that the haul truck entered or exited the geofence associated with at least part of the perimeter of the worksite 112 [0037]), comprising: a first road information generation module configured to generate first road information based on received map data and vehicle location data, the first road information comprising at least one or more candidate lanes based on a vehicle location (i.e., providing, with the controller, a first travel path to an electronic device associated with a mobile machine, the machine being associated with the project identifier, wherein providing the first travel path to the electronic device causes at least part of the first travel path to be displayed via a display in communication with the electronic device [0006]); a second road information generation module configured to generate second road information based on received radar data, the second road information comprising at least a detected lane based on the radar data (i.e., identifying, with the controller and based at least in part on the location information, a second travel path extending from the initial location to the worksite [0007]-[0008], [0027], [0048], [0054]) a calculation module configured to perform integrated calculation on the first road information and the second road information to obtain a confidence level of each candidate lane, and determine a lane of the vehicle based on the calculated confidence level (i.e., determining, with the controller, whether the second travel path matches the first travel path, and storing the first travel path or the second travel path in a memory associated with the controller [0007]-[0008], [0027], [0063], [0075]).
McAlpine does not specifically teach a decision module configured to decide, based on the determined lane, whether to trigger a geofence event, the geofence event comprising an event that the vehicle enters a geofence and an event that the vehicle exits a geofence.
However, the preceding limitation is known in the art of communications. White teaches Automatic triggering can be based on a user device entering/leaving a geofenced location, a user device being in proximity (e.g., within a threshold distance) of other users (e.g., perhaps of certain type or performing certain actions), a user device being in a location within a specific timeframe, a combination thereof, and/or the like. Automatic triggering can be performed by a user device ([0115]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of White within the system of McAlpine in order to determine when the haul truck enters or exits a predefined set of boundaries corresponding to a geographic.
Regarding claim 12, McAlpine teaches a system for deciding a geofence event of a vehicle (i.e.,  a location sensor 130 associated with a haul truck 104a provides location information to the system controller 122 indicating that the haul truck entered or exited the geofence associated with at least part of the perimeter of the worksite 112 [0037]), comprising: a networking apparatus configured to receive map data for automated driving (i.e., the travel path system 131 generates and provides an instruction to the electronic device 128 to update a location of a visual indicia corresponding to the haul truck 104a on a map displayed in the user interface 133 to match the current location of the haul truck 104a indicated by the location information [0036]-[0037]); a radar sensor configured to capture road information of a road in front of the vehicle and generate radar data (i.e., location sensor [0050]-[0051]); a first road information generation module configured to generate first road information based on received map data and vehicle location data, the first road information comprising at least one or more candidate lanes based on a vehicle location (i.e., providing, with the controller, a first travel path to an electronic device associated with a mobile machine, the machine being associated with the project identifier, wherein providing the first travel path to the electronic device causes at least part of the first travel path to be displayed via a display in communication with the electronic device [0006]); a second road information generation module configured to generate second road information based on received radar data, the second road information comprising at least a detected lane based on the radar data (i.e., identifying, with the controller and based at least in part on the location information, a second travel path extending from the initial location to the worksite [0007]-[0008], [0027], [0048], [0054]) a calculation module configured to perform integrated calculation on the first road information and the second road information to obtain a confidence level of each candidate lane, and determine a lane of the vehicle based on the calculated confidence level (i.e., determining, with the controller, whether the second travel path matches the first travel path, and storing the first travel path or the second travel path in a memory associated with the controller [0007]-[0008], [0027], [0063], [0075]).
McAlpine does not specifically teach a decision module configured to decide, based on the determined lane, whether to trigger a geofence event, the geofence event comprising an event that the vehicle enters a geofence and an event that the vehicle exits a geofence.  
However, the preceding limitation is known in the art of communications. White teaches Automatic triggering can be based on a user device entering/leaving a geofenced location, a user device being in proximity (e.g., within a threshold distance) of other users (e.g., perhaps of certain type or performing certain actions), a user device being in a location within a specific timeframe, a combination thereof, and/or the like. Automatic triggering can be performed by a user device ([0115]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of White within the system of McAlpine in order to determine when the haul truck enters or exits a predefined set of boundaries corresponding to a geographic.
Regarding claim 14, McAlpine teaches a method for deciding a geofence event of a vehicle (i.e.,  a location sensor 130 associated with a haul truck 104a provides location information to the system controller 122 indicating that the haul truck entered or exited the geofence associated with at least part of the perimeter of the worksite 112 [0037]), comprising: generating a first road information based on received map data and vehicle location data, the first road information comprising at least one or more candidate lanes based on a vehicle location (i.e., providing, with the controller, a first travel path to an electronic device associated with a mobile machine, the machine being associated with the project identifier, wherein providing the first travel path to the electronic device causes at least part of the first travel path to be displayed via a display in communication with the electronic device [0006]); generating second road information based on received radar data, the second road information comprising at least a detected lane based on the radar data (i.e., identifying, with the controller and based at least in part on the location information, a second travel path extending from the initial location to the worksite [0007]-[0008], [0027], [0048], [0054]); performing a integrated calculation on the first road information and the second road information to obtain a confidence level of each candidate lane, and determine a lane of the vehicle based on the calculated confidence level (i.e., determining, with the controller, whether the second travel path matches the first travel path, and storing the first travel path or the second travel path in a memory associated with the controller [0007]-[0008], [0027], [0063], [0075]).
McAlpine does not specifically teach a decision module configured to decide, based on the determined lane, whether to trigger a geofence event, the geofence event comprising an event that the vehicle enters a geofence and an event that the vehicle exits a geofence.
However, the preceding limitation is known in the art of communications. White teaches Automatic triggering can be based on a user device entering/leaving a geofenced location, a user device being in proximity (e.g., within a threshold distance) of other users (e.g., perhaps of certain type or performing certain actions), a user device being in a location within a specific timeframe, a combination thereof, and/or the like. Automatic triggering can be performed by a user device ([0115]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of White within the system of McAlpine in order to determine when the haul truck enters or exits a predefined set of boundaries corresponding to a geographic.
Allowable Subject Matter
Claims 4-5, 9-10, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/           Primary Examiner, Art Unit 2643